Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 12 – 23 are previously withdrawn.
Claim 23 is newly canceled.
Claim 24 is newly added.
Claims 1 – 22, and 24 are pending. Claims 1 – 11, and 24 are examined as following.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/04/2021, 03/18/2021, 05/03/2021, and 05/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), in view of MULLER (US 6,466,478 B1, previously cited).
Regarding claim 1, Durandet discloses
	an apparatus [apparatus 10, fig. 1c] for securing a clinch nut to a sheet of advanced high strength steel (AHSS) [intended use of apparatus; element 15 is sheet form, fig. 1c, and self-piercing rivet, para. 0149, Detailed Description; "the mechanical fastener is a bolt, nut, screw, or stud for example", para. 0057, Summary; nut is known by one of ordinary skill to be threaded to accept a bolt; "elements may be sheets of material", para. 0020, Summary; “steels”, para. 0125, Detailed Description]  comprising:
	a joining assembly adjacent which the AHSS sheet is positioned [C-frame 12, die 14,  and rivet gun 11, of apparatus 10, together, are adjacent to element 15, fig. 1a, fig. 1c];
	the joining assembly including a base [C-frame 12, fig. 1a] and an indexing member mounted on the base [die 14, with portion of C-frame 12 supporting die 14, fig. 1c]; and the indexing member having a heating opening [die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access element 15, fig. 1c] and a clinch die [die 14, fig. 1c];
[position of die 14 when it positions element 15 for irradiation by laser beam generating device 13, fig. 1c; "the laser generating device 13 is able to enhance the formability of the portion", para. 0149, Detailed Description] where its heating opening is located at a work location of the AHSS sheet ["formability of the portion", para. 0149, Detailed Description; die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access the portion of  element 15, fig. 1c] and a joining position where its clinch die is located at the work location of the AHSS sheet ["a self-piercing rivet (which may be a solid or semi-hollow rivet) is acted upon by the mechanical fastening tool in the form of a rivet gun and die to drive the rivet into and/or through the portion of the elements which has been enhanced in formability by the laser", para. 0145, Detailed Description];
	a laser assembly for firing a laser beam through the heating opening of the indexing member while in the heating position to provide heating of the work location of the AHSS sheet [laser beam generating device 13, fig. 1c; irradiates element 15 through open portion of C-frame 12, fig. 1c];
	a nut ram to which clinch nuts, each of which has a threaded hole, are fed [rivet gun 11, fig. 1a, fig. 1c; "a rivet gun 11 and die 14 for acting on a mechanical fastener in the form of a self-piercing rivet", para. 0149, Detailed Description; at least one rivet is fed to rivet gun 11], and the nut ram being aligned with the clinch die when the indexing member is in the joining position [rivet gun 11 aligned with die 14 when rivet gun 11 drives a rivet into element 15, fig. 1c] to attach a clinch nut to the AHSS sheet at the heated work location of the AHSS sheet [intended use of nut ram; "a self-piercing rivet (which may be a solid or semi-hollow rivet) is acted upon by the mechanical fastening tool in the form of a rivet gun and die to drive the rivet into and/or through the portion of the elements which has been enhanced in formability by the laser", para. 0145, Detailed Description] so a threaded fastener can be connected to the AHSS sheet [intended use of nut ram; "the mechanical fastener is a bolt, nut, screw, or stud for example", para. 0057, Summary; nut is known by one of ordinary skill to be threaded to accept a bolt]; and
	a controller configured to operate the joining assembly and the nut ram ["the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c].
	However, Durandet does not explicitly disclose
	an indexing member mounted on the base for movement parallel to the AHSS sheet;
	the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet;
	an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position.
	Muller discloses a machine with movable dies [hemming machine 10 with first die 50, second die 56, loading station 20, and press station 18, fig. 2A]; Muller teaches among other limitations
	an indexing member mounted on the base [first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A] for movement parallel to the AHSS [first die 50, and second die 56, together, move parallel to length orientation of component 14, fig. 2A];
	the indexing member having a heating opening and a clinch die spaced from each other along a direction parallel to the AHSS sheet [first die 50, and second die 56, together; component 14 is open to space of loading station 20, which does not have anvil 42, fig. 2A; first die 50 and second die 56 are spaced along length orientation of component 14, fig. 2A];
	an actuator that moves the indexing member between a heating position where its heating opening is located at a work location of the AHSS sheet and a joining position [first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required [Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle"].

Regarding claim 5, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the nut ram, the AHSS sheet, the indexing member, the base, the actuator, the heating position, and the joining position.
	However, Durandet does not explicitly disclose
	either: a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position or a pivotal connection that mounts the indexing member on the base for pivotal movement by the actuator between the heating position and the joining position.
	Muller teaches among other limitations
	a slideway that mounts the indexing member on the base for rectilinear movement by the actuator between the heating position and the joining position [overhead tracks 48, fig. 2A; first die 50, and second die 56, together, mounted on overhead tracks 48 of top frame 24, fig. 2A; first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1, move first die 50 and second die 56 between loading station 20 and press station 18, fig. 2A].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required [Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle"].

Regarding claim 8, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, and the nut ram.
Durandet further discloses
	a floor and a framework having an upper beam spaced above the floor [inverted L-shaped bracket supporting C-frame 12, fig. 1a and fig. 1c; lower end of inverted L-shaped bracket considered as being positioned at a floor, as one of ordinary skill would construe, fig. 1c], and the joining assembly and the nut ram being located and operated between the floor and upper beam of the framework [C-frame 12, die 14,  and portion of rivet gun 11 that interacts with element 15, are between lower end of inverted L-shaped bracket, and horizontally stretching portion of inverted L-shaped bracket, fig. 1c].

Regarding claim 9, Durandet, and Muller discloses substantially all the limitations as set forth above, such as

Durandet further discloses
	the joining assembly is supported on the floor below the AHSS sheet [C-frame 12, and die 14, are between lower end of inverted L-shaped bracket, and element 15, fig. 1c; lower end of inverted L-shaped bracket considered as being positioned at a floor, as one of ordinary skill would construe, fig. 1c] and the nut ram is supported by the upper beam of the framework above the AHSS sheet [rivet gun 11 supported by horizontally stretching portion of inverted L-shaped bracket, above element 15, fig. 1c].

Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), and MULLER (US 6,466,478 B1, previously cited), as applied to claims 1, 5, and 8 – 9 above, in view of HUONKER (US 2014/0353293 A1, previously cited).
Regarding claim 2, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the base, the laser assembly, the laser beam, the heating opening, the indexing member, the heating position, the heating of the work location, the AHSS sheet, and the controller.
Durandet further discloses
[die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access element 15, fig. 1c] and hence through the heating opening while in the heating position [position of die 14 when it positions element 15 for irradiation by laser beam generating device 13, fig. 1c; "the laser generating device 13 is able to enhance the formability of the portion", para. 0149, Detailed Description] to provide the heating of the work location of the AHSS sheet ["formability of the portion", para. 0149, Detailed Description; die 14, with portion of C-frame 12 supporting die 14 which has opening to allow laser beam from laser beam generating device 13 to access the portion of  element 15, fig. 1c].
 	However, Durandet does not explicitly disclose
	an enclosure defining a chamber containing laser beam radiation partially defined by the base and from which the laser assembly fires the laser beam, and a detector assembly operated by the controller to only permit operation of the laser assembly when the AHSS sheet is in light-safe contact with the indexing member around its heating opening when the indexing member is in the heating position.
	Huonker discloses a welding device laser processing head [laser welding device 1, fig. 2]; Huonker teaches among other limitations
	an enclosure defining a chamber containing laser beam radiation partially defined by the base [shielding pipe 12, fig. 2; "laser-safe shielding", para. 0018, Summary] and from which the laser assembly fires the laser beam [laser beam 3, fig. 2], and a detector assembly operated [photo detector 24, fig. 1] by the controller [safety circuit 20, fig. 1] to only permit operation of the laser assembly [laser welding head 5, fig. 2] when the AHSS sheet is in light-[safety circuit 20 switches off laser 4, fig. 1] when the indexing member is in the heating position [clamping claw 7 contacts workpiece 2, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a photodetector, as taught by Huonker, for the purpose of preventing laser radiation from being released away from a portion of a sheet, for the advantage of ensuring safety to an operator of the apparatus [Huonker, para. 0040, Detailed Description: "in the event of detection of laser radiation which is released in an uncontrolled manner, switches off the laser beam 3"].

Regarding claim 6, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the work location, and the AHSS sheet.
However, Durandet does not explicitly disclose
	a temperature sensor for sensing the temperature of the AHSS sheet at the work location.
	Huonker teaches among other limitations
	a temperature sensor for sensing the temperature of the AHSS sheet at the work location [temperature sensor 23, fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, and a temperatures sensor, as taught by Huonker, for the purpose of assessing a temperature of a portion of a sheet being heated, for the advantage of preventing overheating [Huonker, para. 0039, Detailed Description: "a temperature sensor 23 incorporated into the safety circuit 20 of the laser 4 and which switches off the laser beam 3 when the lower clamping claw 8 exceeds a predetermined temperature"].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), MULLER (US 6,466,478 B1, previously cited), and HUONKER (US 2014/0353293 A1, previously cited), as applied to claims 1 – 2, 5 – 6, and 8 – 9 above, in view of ACKELID (US 2012/0223059 A1, previously cited).
Regarding claim 3, Durandet, Muller, and Huonker discloses substantially all the limitations as set forth above, such as
the apparatus, the detector assembly, the chamber, light-safe contact, the indexing member, and the heating opening.
	However, Durandet does not explicitly disclose
	a source of pressurized gas for providing pressurized gas to the chamber and also includes a detector for detecting gas flow from the source through the chamber to 
	Huonker teaches among other limitations
	the AHSS sheet is in contact that contains laser beam radiation with the indexing member around its heating opening [safety circuit 20 switches off laser 4, fig. 1; clamping claw 7 contacts workpiece 2, fig. 2] and gas flow from a source through the chamber [cross jet 17, fig. 1].
	Ackelid discloses an electron beam processing chamber [chamber 2, fig. 1]; Ackelid teaches among other limitations
	a source of pressurized gas for providing pressurized gas to the chamber [gas supply 14, fig. 1] and also includes a detector for detecting gas flow from the source through the chamber [gas sensor 16, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a shielding pipe, a safety circuit, a gas cross jet, and a photodetector, as taught by Huonker, for the purpose of preventing laser radiation from being released away from a portion of a sheet and for effecting a suitable processing environment, for the advantage of ensuring safety to an operator of the apparatus [Huonker, para. 0040, Detailed Description: "in the event of detection of laser radiation which is released in an uncontrolled manner, switches off the laser beam 3"]. Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a laser beam generating device, of the apparatus of Durandet, by adding a gas supply [Ackelid, para. 0019, Detailed Description: "the signal received from the sensor 16 approximately corresponds to the concentration of gas more close to the working area 5. Depending on the application, it may be advantageous to feed the gas more directly to the working area 5"].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), and MULLER (US 6,466,478 B1, previously cited), as applied to claims 1, 3, 5, and 8 – 9 above, in view of NAITO ET AL (US 2011/0173803 A1, previously cited).
Regarding claim 4, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
	the apparatus, a clinch nut, and the AHSS sheet.
	However, Durandet does not explicitly disclose
	pierce clinch nuts are fed to the nut ram.
	Naito discloses a rivet fastening device [rivet fastening device 1, fig. 2]; Naito teaches among other limitations
	pierce clinch nuts are fed to the nut ram [rivet feeder 14, fig. 1; self-piercing rivet 8, feeder tube 15, fig. 2].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, a C-frame, and a rivet gun, of the apparatus of Durandet, by adding a rivet feeder and feeder tube, as taught by Naito, for the purpose of effecting structures/features to feed self-piercing components to a rivet gun, for the advantage of [Naito, para. 0017, Detailed Description: "The feeder tube 15 is connected to the receiver 17. The self-piercing rivet feeder 14 is controlled by the controller 13, which controls the drive of the punch 9 and the feeding of the self-piercing rivets so that such drive and feeding are proper"].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), and MULLER (US 6,466,478 B1, previously cited), as applied to claims 1 – 6, and 8 above, in view of REID ET AL (US 2010/0122444 A1, previously cited), and NEUMANN (US 2007/0137476 A1, previously cited).
Regarding claim 7, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the controller, the nut ram, the clinch die, the clinch nuts, and the AHSS sheet.
	However, Durandet does not explicitly disclose
	a plurality of the joining assemblies spaced from each other and operated by the controller; and
	a parallel kinematic machine (PKM) operated including: a first support; a tripod having three extendable and retractable struts mounted and extending away from the first support in a converging manner toward each other; a second support mounted by the three struts spaced from the first support to mount the nut ram that aligns with the clinch die 
	perpendicular rails that mount the PKM for movement in horizontal directions that are perpendicular to each other to cooperate with the joining assemblies to provide attachments of clinch nuts to the sheet at different locations.
	Reid discloses a rivet installation system [rivet installation environment 1600, fig. 16]; Reid teaches among other limitations
	a plurality of the joining assemblies spaced from each other and operated by the controller [riveting tool 1618, and riveting tool 1624, mounted on multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; controlled by controller 323, fig. 3];
	perpendicular rails for movement in horizontal directions that are perpendicular to each other to cooperate with the joining assemblies to provide attachments of clinch nuts to the sheet at different locations [multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16, have horizontal axes perpendicular to flexible rail 1610, and flexible rail 1612, and are moved along flexible rail 1610, and flexible rail 1612, fig. 16]. a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations [multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3].
	Neumann discloses a parallel-kinematic machine [parallel-kinematic machine 1, fig. 1]; Neumann teaches among other limitations
[frame 3, fig. 1]; a tripod having three extendable and retractable struts mounted and extending away from the first support in a converging manner toward each other [setting devices 5, fig. 1]; a second support mounted by the three struts spaced from the first support [positioning head 16, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a rivet gun, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of enabling precise positioning of a rivet gun for high quality joining [Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"]. Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, and a C-frame, of the apparatus of Durandet, by adding a parallel-kinematic machine, as taught by Neumann, for the purpose of effecting positional adjustment to a position of a nut ram, for the advantage of efficient and accurate positioning [Neumann, para. 0039, Detailed Description: "This tilting movement is a result of bringing the positioning head to a different position in space and the stress by bending induced by the tilting movement are eliminated by the wobbler rotating about the main axis"].

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), and MULLER (US 6,466,478 B1, previously cited), as applied to claims 1 – 9 above, in view of REID ET AL (US 2010/0122444 A1, previously cited).
Regarding claim 10, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the controller, the nut ram, the clinch nuts, and the AHSS sheet.
Durandet further discloses
a nut ram assembly under the operation of the controller to cooperate with the joining assembly [rivet gun 11, fig. 1a, fig. 1c; "a rivet gun 11 and die 14 for acting on a mechanical fastener in the form of a self-piercing rivet", para. 0149, Detailed Description; "the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c].
	However, Durandet does not explicitly disclose
	a plurality of the joining assemblies mounted on the floor spaced from each other and operated by the controller; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations.
	Reid discloses a rivet installation system [rivet installation environment 1600, fig. 16]; Reid teaches among other limitations
[multi-axis carriage 1614, and multi-axis carriage 1620, spaced from each other, fig. 16] mounted on the floor spaced from each other [airframe 1608, fig. 16; considered as floor] and operated by the controller [controller 323, fig. 3]; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller [riveting tool 1618, and riveting tool 1622, fig. 16] to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations [riveting tool 1618, and riveting tool 1624, operate simultaneously, fig. 16].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations simultaneously, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time [Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"].

Regarding claim 11, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the joining assembly, the floor, the controller, the nut ram, the clinch nuts, and the AHSS sheet.
Durandet further discloses
	a C frame having one end that supports the joining assembly and having another end that supports the nut ram [C-frame 12, die 14,  and rivet gun 11, of apparatus 10, together, fig. 1a, fig. 1c; lower end of C-frame 12 supports die 14, and upper end of C-frame 12 supports rivet gun 11, fig. 1c] that cooperates with the clinch die under the operation of the controller to provide the attachments of the clinch nuts to the AHSS sheet [rivet gun 11 cooperates with die 14 to attach rivet to element 15, fig. 1c; ["the time delay between the start of clamping and start of rivet setting. This was achieved by changing one setting parameter of the programmable logic controller of the SPR apparatus", para. 0167, Detailed Description; programmable logic controller operates apparatus 10 with laser beam generating device 13, and rivet gun 11, fig. 1c].
	However, Durandet does not explicitly disclose
	a plurality of the joining assemblies mounted on the floor spaced from each other and operated by the controller; and a nut ram assembly that mounts a plurality of the nut rams under the operation of the controller to cooperate with the joining assemblies to simultaneously provide attachments of clinch nuts to the AHSS sheet at different locations.
	Reid teaches among other limitations
	a robot that moves the C frame under operation of the controller to provide attachments of the clinch nuts to the AHSS sheet at different locations [multi-axis carriage 1614, and multi-axis carriage 1620, fig. 16; moved along flexible rail 1610, and flexible rail 1612, fig. 16; considered as robots controlled by controller 323, fig. 3].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a nut ram, a C-frame, and a controller, of the apparatus of Durandet, by duplicating structures/features/components to install rivets in multiple locations by moving carriages using a controller, as taught by Reid, for the purpose of automating efficient rivet installation, for the advantage of reducing assembly time [Reid, para. 0118, Detailed Description: "movement of riveting tools 1618 and 1624 may be performed to position these tools at locations 1626 to perform various rivet installation operations"].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DURANDET ET AL (US 2009/0188101 A1, previously cited), and MULLER (US 6,466,478 B1, previously cited), as applied to claims 1 – 11 above, in view of GAUTHIER (US 2008/0085368 A1, newly cited).
Regarding claim 24, Durandet, and Muller discloses substantially all the limitations as set forth above, such as
the apparatus, the actuator, the indexing member, the heating position, and the joining position.
However, Durandet does not explicitly disclose
	the actuator moves the indexing member between the heating position and the joining position in 0.3 seconds or less.
	Muller teaches among other limitations
	the actuator moves the indexing member between the heating position and the joining position [first hydraulic actuator 52 and second hydraulic actuator 58, fig. 1].
	Durandet, and Muller does not explicitly disclose
	in 0.3 seconds or less.
	Gauthier discloses a laser apparatus with pre-heating [coating apparatus 1, pulsed laser 2, and substrate (workpiece) 5, fig. 1]; Gauthier teaches among other limitations
[pulsed laser for pre-heating, then subsequent coating (subsequent workpiece treatment step) occurs at a repeated frequency of 40Hz, which is time between laser preheating steps of 0.025 seconds; laser output is translated with respect to substrate, para. 0090, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a die, and a C-frame, of the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, as taught by Muller, for the purpose of automating movement of a die from a non-pressing station to a pressing station, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required [Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the duration of laser heating, and relative translation of a laser beam, of the modification of Durandet, and Muller, to be repeated at 40Hz, as taught by Gaulthier, for the purpose of effecting the advantage of efficient laser pre-heating to optimize laser pre-heating and subsequent workpiece treatment [Gaulthier, para. 0090, Detailed Description: "A single sequence of the operation consists of a pulse of laser irradiation "preheating" the to-be-coated area of the base substrate, followed closely by a detonation event ... This sequence is repeated at a frequency of 40 Hz, while the robotic arm manipulates the coating gun and laser output relative to the surface of the base material. The translational speed is determined such that ..."].

Response to Amendment
The Claims, Abstract, and Specification, filed on 04/26/2021 are acknowledged.

A.	With respect to the specification objection, for the title being not descriptive, and for the abstract reciting “light-safe” which is considered as indefinite, the Applicant amended the title, and the abstract, filed on 04/26/2021, which overcomes the specification objection, because the title is amended to indicate the invention to which the claims are directed, and the abstract is amended to delete “light-safe”.

B.	With respect to the claim objections, for the missing leading article, claims 1 – 11, for the abbreviation AHSS missing the spelling out of the abbreviation, claim 1, and for the limitation “nut ram”, claim 3, the Applicant amended the claims, filed on 04/26/2021, which overcomes the claim objections, because appropriate corrections are made.

C.	With respect to the rejection of claims 2 – 3 under 35 USC 112(b), for the limitation “light-safe” rendering the claims indefinite, the Applicant amended the claims, filed on 04/26/2021, which overcomes the rejection under 35 USC 112(b), because “light-safe” is deleted from the claims.

With respect to the rejection of claim 4 under 35 USC 112(d), for not reciting from which claim the claim depends, the Applicant amended the claim, filed on 04/26/2021, which overcomes the rejection under 35 USC 112(d), because the claim recites dependency from claim 1.

Response to Argument
The Remarks/Arguments, filed on 04/26/2021, is acknowledged.

A.	With respect to the rejection of claims 1, 5, and 8 – 9 under 35 U.S.C. 103 of Durandet, and Muller, The Applicant argues, filed on 04/26/2021, page 11 line 17 and thereafter: “The rejection proposes at least four modifications to Durandet, and alleges that such modifications are obvious. However, neither Durandet nor Muller address the difficulties of securing a clinch nut to AHSS. Due to the high temperatures that AHSS is heated in order to secure the clinch nut, “the indexing time will be about 0.1 to 0.3 of a second.” (Specification at [0063]). Muller is directed to hemming of sheet steel metal panels “such as a door, hood or tailgate assembly.” (Column 1, lines 18-21). Muller does not address heat sensitive timing. The hydraulic actuated tooling of Muller is for large panels and is practically not compact enough to meet the indexing efficiencies required for securing clinch nuts to AHSS in a time-sensitive manner. Therefore, the proposed combination is technically insufficient to meet the claim limitations. Moreover, the only reason to make the combination and four modifications suggested is gleamed from Applicant’s specification. Therefore, claim 1 is nonobvious. Claims 5, 8 and 9 depend from claim 1 and therefore, are nonobvious for at least the reasons stated above with reference to claim 1.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1, 5, and 8 – 9 under 35 U.S.C. 103 of Durandet, and Muller have been fully considered but they are not persuasive. The rejection of claims 1, 5, and 8 – 9 under 35 U.S.C. 103 of Durandet, and Muller is respectfully maintained, because claim 1 is not amended pertaining to limitations analyzed in the Office action, filed on 01/26/2021. It is respectfully argued that Durandet, and Muller disclose/suggest all the limitations in claims 1, 5, and 8 – 9, see analysis above.
In response to Applicant’s arguments that the combination of Durandet, and Muller does not meet the claim limitations, in view of Applicant’s argument pertaining to technical sufficiency for heat sensitive timing, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. heat sensitive timing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, it is respectfully argued that Durandet, and Muller disclose/suggest all the limitations as required in claim 1, see analysis above.
In response to Applicant’s arguments that the combination of Durandet, and Muller is made in view of Applicant’s specification, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, In this case, the advantage of modifying the apparatus of Durandet, by adding structures/features/components such as a frame, tracks, and actuators, and stations, of Muller, is found in Muller, for the advantage of automating and increasing efficiency of production stages when a preparation step and a die-pressing step are required, see above [Muller, col. 6 line 28, Description: "As the second die 56 and the hemmed component 14d move to the unloading station 22, the first die 50, now bearing the second, un-hemmed component 74, is simultaneously moved into press station 18 so that the press 34 can be extended to perform the first stage of the hemming operation on the second component 74 in a continuous production cycle. As is apparent from the foregoing description, the hemming machine 10 is particularly well suited for a continuous production cycle"].

B.	With respect to the rejection of claims 2, and 6 under 35 USC 103 of Durandet, Muller, and Huonker, of claim 3 under 35 USC 103 of Durandet, Muller, Huonker, and Ackelid, of claim 4 under 35 USC 103 of Durandet, Muller, and Naito, of claim 7 under 35 USC 103 of Durandet, Muller, Reid, and Neumann, and of claims 10 – 11 under 35 USC 103 of Durandet, Muller, and Reid, The Applicant argues, filed on 04/26/2021, page 12 line 5 and thereafter: “Claims 2 and 6 are rejected under 35 U.S.C. § 103 over DURANDET ET AL (US 2009/0188101 Al), in view of MULLER (US 6,466,478 Bl), as applied to claims 1, 5, and 8-9 above, and further in view of HUONKER (US 2014/0353293 Al). Claims 2 and 6 depend from claim 1; and therefore, are nonobvious for at least the reasons stated above with reference to claim 1. Claim 3 is rejected under 35 U.S.C. § 103 over DURANDET ET AL (US 2009/0188101 Al), in view of MULLER (US 6,466,478 Bl) and HUONKER (US 2014/0353293 Al), as applied to claims 1-2, 5-6, and 8-9 above, and further in view of ACKELID (US 2012/0223059 Al). Claim 3 depends from claim 1; and therefore, is nonobvious for at least the reasons stated above with reference to claim 1. Claim 4 is rejected under 35 U.S.C. § 103 over DURANDET ET AL (US 2009/0188101 Al), in view of MULLER (US 6,466,478 Bl), as applied to claims 1, 3, 5, and 8-9 above, and further in view of NAITO ET AL (US 2011/0173808 Al). Claim 4 depends from claim 1; and therefore, is nonobvious for at least the reasons stated above with reference to claim 1.
Claim 7 is rejected under 35 U.S.C. § 103 over DURANDET ET AL (US 2009/0188101 Al), in view of MULLER (US 6,466,478 Bl), as applied to claims 1-6, and 8 above, and further in view of REID ET AL (US 2010/0122444 Al), and NEUMANN (US 2007/0137476 Al). Claim 7 depends from claim 1; and therefore, is nonobvious for at least the reasons stated above with reference to claim 1. Claims 10-11 are rejected under 35 U.S.C. § 103 over DURANDET ET AL (US 2009/0188101 Al), in view of MULLER (US 6,466,478 Bl), as applied to claims 1-9 above, and further in view of REID ET AL (US 2010/0122444 Al). Claims 10-11 depends from claim 1; and therefore, are nonobvious for at least the reasons stated above with reference to claim 1.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 2, and 6 under 35 USC 103 of Durandet, Muller, and Huonker, of claim 3 under 35 USC 103 of Durandet, Muller, Huonker, and Ackelid, of claim 4 under 35 USC 103 of Durandet, Muller, and Naito, of claim 7 under 35 USC 103 of Durandet, Muller, Reid, and Neumann, and of claims 10 – 11 under 35 USC 103 of Durandet, Muller, and Reid have been fully considered but they are not persuasive. The rejection of claims 2, and 6 under 35 USC 103 of Durandet, Muller, and Huonker, of claim 3 under 35 USC 103 of Durandet, Muller, Huonker, and Ackelid, of claim 4 under 35 USC 103 of Durandet, Muller, and Naito, of claim 7 under 35 USC 103 of Durandet, Muller, Reid, and Neumann, and of claims 10 – 11 under 35 USC 103 of Durandet, Muller, and Reid is respectfully maintained, 

C.	With respect to newly added claim 24, The Applicant argues, filed on 04/26/2021, page 13 line 4: “New claim 24 adds additional limitations to distinguish over the combinations and modifications of references.”
Examiner’s response: Applicant’s arguments, see above, with respect to newly added claim 24 have been fully considered. Upon further consideration, a new rejection of claim 24 is made under 35 USC 103 of previously cited Durandet, and Muller, and newly cited Gaulthier, see analysis above. It is respectfully argued that Durandet, Muller, and Gaulthier disclose/suggest all the limitations in claim 24, see analysis above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GOSTYLLA ET AL (US 2016/0325341 A1) discloses a rivet spot-joining apparatus.

Applicant’s response did not amend claim 1 pertaining to limitations related to the structures/features/components analyzed in the Office action, filed on 01/26/2021. Further .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:00AM-19:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
07/21/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761